DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 03/27/2020 is acknowledged.
	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an electronic expansion valve” and “a capillary tube” recited in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a variable-capacity control structure”, “a sliding vane restraint unit”, “a throttling element”, “an on-off element”, “pin restraint unit”, “magnetic element restraint unit”; “a sliding vane restraint hole restraint unit”, “a magnetic element” recited in claims 1-17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Regarding claims 1 and 9-11, the limitation “a setting order” renders the claim indefinite because it is unclear what the setting order is, as the applicant have claimed.
	- Regarding claim 1, the limitation “the variable-capacity assembly is provided outside a housing of a compressor” and then later refers the body of the compressor is defined as a pump body (i.e.: the limitation “a pump body of the compressor” in line 6).  Therefore, there is a disagreement in scope between these recitations. Appropriate correction is required.   
	- Claim 2 recites the limitation "the variable-capacity cylinder assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 3, the limitation “the on-off element is configured to introduce a low-pressure refrigerant on the low-pressure intake side into a place between the check valve and the variable-capacity cylinder intake port when the check valve, the throttling element and the on-off element are all in the open state” renders the claim indefinite because it contradicts with the flowing 
- Claim 4-7 and 14-17 the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Additionally, the claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP 2111.04.
	- Claim 5 recites the limitation "the setting flow area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
- Regarding claims 5 and 14, the term “can be adjusted” and “can hold” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. For example, under what condition the buffer holds is greater than or equal to and under what condition the buffer does not hold is greater than or equal to.
- Regarding claims 6 and 15-17, the limitation “the a side” renders the claims indefinite because it is unclear what “the a side” is, as the applicant have claimed.
- Regarding claim 8, the term “capable of” renders the claim indefinite. The phrase has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. 
	- Claim 9 is vague and indefinite because it is directed to a method but depends upon claim 8  which is directed to a compressor. 
the sliding vane restraint hole" on page 15, line 13.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 14 recites the limitation "the setting flow area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.   
	- The claims 1-17 are generally narrative and indefinite, failing to conform with current U.S. practice. Accordingly, the applicants are advised to completely review the claims for errors and the applicants’ cooperation are required to clarify or to revise the claimed limitation.      
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-17 will be examined as best understood by the examiner.

Claim Objections
6.	Claims 6 and 15-17 are objected to because of the following informalities: claim 6, page 7, line 6, “the sliding vane constraint hole constraint unit comprises a sliding vane constraint hole” should be changed to  --the sliding vane restrain hole restraint unit comprises a sliding vane restrain hole--; claim 15, page 18, line 15, “the sliding vane constraint hole constraint unit comprises a sliding vane constraint hole” should be changed to  --the sliding vane restrain hole restraint unit comprises a sliding vane restrain hole--; claim 16, page 19, line 15, “the sliding vane constraint hole constraint unit comprises a sliding vane constraint hole” should be changed to  --the sliding vane restrain hole restraint unit comprises a sliding vane restrain hole--; claim 17, page 20, line 15, “the sliding vane constraint hole constraint unit comprises a sliding vane constraint hole” the sliding vane restrain hole restraint unit comprises a sliding vane restrain hole--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Liu) (Publication Number CN 202579193U).
	Regarding claim 1, as shown in Fig. 1, Liu discloses a variable-capacity control structure, comprising: a variable-capacity assembly 15 and a sliding vane restraint unit 10; wherein the variable-capacity assembly is provided outside a housing 1 of a compressor to which the variable-capacity control structure is attached, and is configured to act in a setting order; the sliding vane restraint unit 10 is provided inside a pump body of the compressor, and is configured to cause a variable-capacity cylinder assembly 4, 6 in the compressor to be in a working state or an idling state under controlling the variable-capacity assembly 15 to act in the setting order.
	Regarding claim 2, , Liu discloses the variable-capacity assembly comprises: a check valve 12 the check valve is provided in a pipeline between a variable-capacity cylinder intake port 61 of a variable-capacity cylinder 4, 6 in the variable-capacity cylinder assembly and a second dispenser outlet (not numbered; however, clearly seen in Fig. 1) of a dispenser (not numbered; however, clearly seen in Fig. 1) in the compressor, and is configured to be in an on state when a refrigerant flows from the second dispenser outlet to the variable-capacity cylinder intake port, or be in a cut-
Note that the term “or” is to claimed in claim 2; therefore, any prior art being only read on one part, is applied to reject the claim 2.
	Regarding claim 8, Liu discloses a compressor, comprising: at least one compression cylinder assembly operating constantly; further comprising: at least one variable-capacity cylinder assembly 4, 6 capable of selectively being in a working state or an idling state; wherein the variable-capacity cylinder assembly 4, 6 comprises the variable-capacity control structure according to claim 1.
	Regarding claim 9, Liu discloses wherein the method is implemented by applying the compressor according to claim 8, and the variable-capacity control method for the compressor comprises: causing the variable-capacity assembly 15 to act in a setting order; causing, by a sliding vane restraint unit 10, a variable-capacity cylinder assembly 4, 6 in the compressor to be in a working state or an idling state under controlling the variable-capacity assembly 15 to act in the setting order. 
Regarding claim 9, Liu teaches a variable capacity compressor having substantially all features as discussed supra. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.

s 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wu et al. (Wu) (Publication Number WO2017125079A1 - Correspond to the U.S. Patent Application Publication Number 2019/0024662A1).
	Regarding claim 1, as shown in Fig. 1 and 5-9, Wu discloses a variable-capacity control structure, comprising: a variable-capacity assembly (see page 4, para. [0042 to para. [0045] and Fig. 5)  and a sliding vane restraint unit 2’, 290; wherein the variable-capacity assembly is provided outside a housing 6’, 100 of a compressor to which the variable-capacity control structure is attached, and is configured to act in a setting order; the sliding vane restraint unit 2’, 290 is provided inside a pump body of the compressor, and is configured to cause a variable-capacity cylinder assembly 1’, 200, 300 in the compressor to be in a working state or an idling state under controlling the variable-capacity assembly 15 to act in the setting order.
	Regarding claim 8, Wu discloses a compressor, comprising: at least one compression cylinder assembly operating constantly; further comprising: at least one variable-capacity cylinder assembly 200, 300 capable of selectively being in a working state or an idling state; wherein the variable-capacity cylinder assembly 300, 400 comprises the variable-capacity control structure according to claim 1.
	Regarding claim 9, Wu discloses wherein the method is implemented by applying the compressor according to claim 8, and the variable-capacity control method for the compressor comprises: causing the variable-capacity assembly  to act in a setting order; causing, by a sliding vane restraint unit 10, a variable-capacity cylinder assembly 1’, 300, 400 in the compressor to be in a working state or an idling state under controlling the variable-capacity assembly to act in the setting order. 
the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.

Prior Art
9.	The IDS (PTO-1449) filed on June 25, 2021 and Mar. 27, 2020 has been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Kim (U.S. Patent Application Publication Number 20050002814A1), Cho (U.S. Patent Application Publication Number 2008/0193314A1), Byun (Publication Number JP2008-128231A), and Ri (Publication Number JP2008-133820A), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746